Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Rohl, J.), rendered January 18, 1994, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
*467Ordered that the judgment is affirmed.
The court did not act improperly by assigning counsel to two of the defendant’s witnesses to advise them of the legal consequences of perjury (see, People v Siegel, 87 NY2d 536; People v Lee, 58 NY2d 773). The witnesses had testified at the suppression hearing and the court appropriately assigned counsel to advise them prior to their testifying at trial. It cannot be said that the court’s actions were "instruments of intimidation” (People v Shapiro, 50 NY2d 747, 762) or "effectively drove [the witnesses] off the stand” (Webb v Texas, 409 US 95, 98).
Contrary to the defendant’s contention, the audiotape made by the medical examiner’s office during the victim’s autopsy was not Rosario material (see, People v Washington, 196 AD2d 346, affd 86 NY2d 189).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Ritter, Sullivan and Luciano, JJ., concur.